Citation Nr: 1729134	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's daughter, K., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1969 and from July 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in April 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was held open for an additional 60 days to allow the Veteran to submit additional evidence, but none was received.  

In July 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records, including records from the Social Security Administration (SSA).  The action specified in the July 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay in adjudicating the Veteran's claim, unfortunately, further development is required.  

Pursuant to the Board's remand instructions, the RO requested K.'s SSA records.  The SSA responded by providing copies of several dozen private medical records from 2008 and 2009, which are irrelevant to the issue of whether K. became incapable of self-support prior to the age of 18.  However, the Board notes that K. was determined to be disabled by the SSA in an August 1998 decision, which is of record.  The decision lists evidence relied on by the administrative law judge, including K.'s school records, childhood medical records through 1997, and a November 1997 psychological assessment by Dr. J.B., which appear to be highly relevant to the current claim, but were not included in the records submitted by the SSA.  The Board also notes that at his April 2012 hearing, the Veteran reported that K. had worked at some point after turning 18 and had been provided with an employment coach through the SSA.  This coach's assessment of K.'s ability, or lack thereof, to function in an employment setting is also potentially relevant to the issue before the Board, but again, was not among the records submitted.  It is unclear why such a limited record was provided by the SSA in response to VA's request, and the RO did not follow up with any additional requests, despite the Board's remand instructions specifically instruct the RO to obtain medical records related to the August 1998 SSA decision and to comply with the procedures of 38 C.F.R. § 3.159(c) in doing so.  Because some of the requested records would be more than twenty years old, it is possible that they were destroyed, but it is also possible that the SSA simply did not conduct a thorough search of their records.  On remand, the RO should again request K.'s records from the SSA, including all medical records used to decide her claims, and should be clear that this request includes K.'s initial 1997 claim for benefits and all the supporting evidence relied on to render the August 1998 decision.  If these records have been lost or destroyed, a formal finding of unavailability should be placed in the Veteran's claims folder and he should be notified.  

Additionally, on remand, the Veteran should again be given an opportunity to submit evidence relevant to his claim, including any school records, treatment records for K. prior to the age of 18, and records from K.'s employers or employment coach.

Accordingly, the case is REMANDED for the following action:

1.  Request all of K.'s records from the SSA, to include the medical records underlying K.'s August 1998 favorable SSA determination.  

In requesting these records, the RO must follow the current procedures of 38 C.F.R. § 3.159(c) (2016), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2016).  

2.  Provide the Veteran with a release form for private records generated by health care providers who treated K. prior to her reaching age 18, specifically including an employment coach, her two former employers, and her school psychiatrist.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

